13-3885
         Li v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 179 293
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of April, two thousand fifteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                DENNY CHIN,
10                RAYMOND J. LOHIER, JR.,
11                     Circuit Judges.
12       _____________________________________
13
14       DE HANG LI,
15                Petitioner,
16
17                      v.                                      13-3885
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:               WaiSim M. Cheung, Tsoi and
26                                     Associates, New York, NY.
27
28       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
29                                     General; Douglas E. Ginsburg,
 1                           Assistant Director; Erik R. Quick,
 2                           Trial Attorney; Office of
 3                           Immigration Litigation, United
 4                           States Department of Justice,
 5                           Washington, DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       De Hang Li, a native and citizen of China, seeks review

12   of a September 20, 2013, order of the BIA affirming the

13   August 8, 2012, decision of an Immigration Judge (“IJ”),

14   denying his application for asylum, withholding of removal,

15   and relief under the Convention Against Torture (“CAT”).      In

16   re De Hang Li, No. A200 179 293 (B.I.A. Sept. 20, 2013),

17   aff’g No. A200 179 293 (Immig. Ct. N.Y.C. Aug. 8, 2012).     We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as modified and supplemented by the BIA.

22   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

23   522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271

24   (2d Cir. 2005).   The applicable standards of review are well

25   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.


                                   2
 1   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 2       Li began practicing Falun Gong in China and asserts a

 3   fear of persecution in China on account of his Falun Gong

 4   activities in China and in the United States.    The agency

 5   found that Li failed to demonstrate past persecution because

 6   he testified to only one encounter with Chinese police – a

 7   warehouse raid in which he escaped – and he had no further

 8   contact with police, nor was he thereafter ever arrested,

 9   detained, or physically mistreated.   Li’s opening brief does

10   not challenge these findings and, therefore, we address only

11   whether Li has demonstrated a well-founded fear of future

12   persecution.   See Fed. R. App. P. 28(a)(8)(A); Yueqing Zhang

13   v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

14       Absent past persecution, an alien may establish

15   eligibility for asylum by demonstrating a well-founded fear

16   of future persecution.   8 C.F.R. § 1208.13(b)(2).    To

17   establish a well-founded fear of persecution, an applicant

18   must show that he subjectively fears persecution and that

19   his fear is objectively reasonable.   Ramsameachire v.

20   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).     An alien must

21   show that he will be singled out by authorities or that

22   there is a pattern or practice of persecution such that


                                   3
 1   authorities would become aware of his activities.    See 8

 2   C.F.R. § 1208.13(b)(2)(iii).   Stated another way, “an alien

 3   must make some showing that authorities in his country of

 4   nationality are either aware of his activities or likely to

 5   become aware of his activities.”    Hongsheng Leng v. Mukasey,

 6   528 F.3d 135, 143 (2d Cir. 2008).

 7       Li did not present evidence that the Chinese government

 8   has a continued interest in him because of his Falun Gong

 9   activities in China.   Li testified, and his father’s

10   declaration confirmed, that although the police apparently

11   came looking for him at his parents’ home on two occasions

12   following the warehouse raid, government officials never

13   again visited his parents’ home or asked his family about

14   his whereabouts after he left China in November 2010.

15   Although Li points out that the record contains no evidence

16   that Chinese officials have elected not to punish him, he

17   bears the burden of demonstrating that Chinese officials

18   remain interested in him.   See 8 U.S.C. § 1158(b)(1)(B)(i).

19   Without supporting evidence, any argument about future

20   persecution because of his activities in China is merely

21   speculative.   See Jian Xing Huang v. INS, 421 F.3d 125, 129

22   (2d Cir. 2005).


                                    4
 1          Li also conceded that Chinese officials are unaware of

 2   his activities in the United States and that his future

 3   persecution claim is not centered around these activities.

 4   Accordingly, the agency did not err in finding that Li

 5   failed to establish a well-founded fear of being singled out

 6   for persecution on account of his Falun Gong activities in

 7   China or the United States.    See Hongsheng Leng, 528 F.3d at

 8   143.

 9          Nor did Li establish a pattern or practice of

10   persecution.    An applicant need not “provide evidence that

11   there is a reasonable possibility he . . . would be singled

12   out individually for persecution if . . . [he] establishes

13   that there is a pattern or practice . . . of persecution of

14   a group of persons similarly situated to [him].”       8 C.F.R.

15   § 1208.13(b)(2)(iii).    A pattern or practice of persecution

16   is one that is “systemic or pervasive.”    In re A-M-, 23 I. &

17   N. Dec. 737, 741 (B.I.A. 2005).

18          The 2010 State Department report Li submitted described

19   general mistreatment of Falun Gong practitioners, noting

20   that it was difficult to confirm some aspects of reported

21   abuse and stating that in some areas neighborhood groups

22   were reportedly instructed to report on Falun Gong members.


                                    5
 1   But this report, by itself, does not establish that Li, who

 2   did not demonstrate that Chinese authorities were aware of

 3   his Falun Gong practice, would be persecuted upon return to

 4   China.   See In re Vigil, 19 I. & N. Dec. 572, 577-78 (B.I.A.

 5   1988) (dismissing appeal in part for lack of evidence that

 6   others similarly situated in the United States were

 7   persecuted upon return to home country); see also Xiao Ji

 8   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

 9   2006) (holding that weight afforded to applicant’s evidence

10   in immigration proceedings lies largely within discretion of

11   the agency).

12       Finally, the agency did not abuse its discretion in

13   denying Li’s motion to remand.    The agency rejected the IJ’s

14   corroboration ruling and assumed Li’s claims regarding his

15   Falun Gong practice and protest participation to be true.

16   Therefore, any error that the IJ committed was harmless.

17   Additionally, the BIA determined that the evidence Li

18   submitted in support of his remand motion (which addressed

19   only his Falun Gong activities in the United States) would

20   not alter its conclusion that Chinese authorities are

21   neither aware of nor interested in punishing Li for his

22   Falun Gong activities in the United States.    In light of


                                   6
 1   these rational explanations, it cannot be said that the BIA

 2   abused its discretion in denying Li’s remand motion, because

 3   remand would not have altered the ultimate result of the

 4   proceedings.   See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

 5 F.3d 83, 93 (2d Cir. 2001).

 6       Because Li failed to demonstrate a well-founded fear of

 7   persecution on account of his Falun Gong practice, as

 8   required for asylum, he necessarily could not meet the

 9   higher burden for withholding of removal and CAT relief.

10   Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

11       For the foregoing reasons, the petition for review is

12   DENIED.

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                    7